Citation Nr: 0911028	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to April 
1954 and from August 1954 to August 1958.  He died in June 
2004; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran was discharged from service in August 1958 
and was not a prisoner of war.

2.  At the time of the Veteran's death in June 2004, service 
connection was in effect for post gastrectomy syndrome 
evaluated at 60 percent disabling, and hepatitis evaluated as 
noncompensable.  A total disability rating based on 
unemployability was in effect since May 31, 2000. 

3.  The Veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for DIC benefits 
under 38 U.S.C.A. § 1318, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, private and VA medical 
opinions, and the death certificate.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by responding to notices 
and submitting medical evidence.  Thus, she has been provided 
with a meaningful opportunity to participate in the claims 
process and 
has done so.  Moreover, as the Board concludes below that the 
preponderance of 
the evidence is against the appellant's claim, any question 
as to an appropriate effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the appellant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse and to the children of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2008).  The 
service-connected disability(ies) must have been (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. 
§ 3.22(c) (2008).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation for 
reasons specified in the regulations which are not relevant 
here, or because the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b) (2008).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on 
decisions rendered during a veteran's lifetime.  38 C.F.R. § 
20.1106 (2008).

Thus, the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error 
(CUE) in a decision on a claim filed during the Veteran's 
lifetime.

At the time of the Veteran's death in June 2004, service 
connection was in effect for post gastrectomy syndrome 
evaluated at 60 percent disabling, and hepatitis evaluated as 
noncompensable.  A total disability rating based on 
unemployability was in effect since May 31, 2000, which is a 
period of time less than 10 years from the Veteran's death.  
Thus, he did not meet the statutory duration requirements for 
a 100 percent rating at the time of his death in June 2004.  
Moreover, the appellant has not argued that any prior 
determinations rendered on the Veteran's claims were clearly 
and unmistakably erroneous.

Accordingly, the Veteran did not meet the 10-year statutory 
duration requirements for a total disability rating at the 
time of his death.  For this reason, the Board must 
regrettably conclude that the requirement of 38 U.S.C.A. § 
1318 have not been met, and the claim for DIC benefits under 
that provision must be denied.




ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.


REMAND

The evidence of record shows that the Veteran died in June 
2004 of a cerebral vascular accident (CVA).  Chronic 
obstructive pulmonary disease (COPD) is listed as another 
significant condition contributing to death but not resulting 
in the underlying cause.

As noted above, at the time of his death, the Veteran was 
service connected for post-gastrectomy syndrome and 
hepatitis.  

Initially, the Board notes that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of information or evidence needed to 
establish an effective date.  Thus, corrective notice can be 
provided on remand.

In addition, the Court in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), has held that generally, section 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the section 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  The February 2005 letter sent to the 
appellant is insufficient in this regard.  Thus, corrective 
notice can be provided on remand.

The Board also notes that in conjunction with her claim, the 
appellant submitted a September 2004 letter from a VA 
physician which states that the Veteran's service-connected 
disabilities (namely postoperative stomach injury and 
residuals of hepatitis) contributed as likely as not to his 
death.  Unfortunately, the physician who authored the letter 
did not provide any rationale for the stated opinion.  
Therefore, the RO requested a VA opinion. 

In a July 2006 report, a VA physician stated that the claims 
file was thoroughly reviewed.  The report goes on to state 
that the Veteran underwent multiple abdominal surgeries 
involving small bowel obstruction relief and enterolysis in 
1980, 1981, and 1983, as well as four stomach surgeries 
secondary to ulcers.  The VA physician indicated that, before 
his death, the Veteran sought medical treatment multiple 
times for COPD exacerbation with shortness of breath.  The VA 
physician further noted that in reviewing the claims file, 
there were no problems related to post-gastrectomy syndrome 
or hepatitis in the immediate months preceding the Veteran's 
death.  The VA physician concluded that there is no evidence 
to support a conclusion that the Veteran's death from acute 
CVA was caused by or related to his service-connected post-
gastrectomy syndrome or hepatitis.  

Upon reviewing the claims file, the Board notes that in 
February 2004, March 2004, and May 2004, the Veteran went to 
Licking Memorial Hospital with complaints of nausea, 
difficulty swallowing, epigastric distress, and mild 
abdominal pain.  After an upper gastrointestinal (GI) 
procedure was performed in May 2004, the Veteran was 
prescribed Reglan, Phenergan, and a multivitamin.  Notably, 
in the May 2004 medical history and physical report done 
prior to the upper GI procedure, the same physician who later 
prescribed the medication Reglan, indicated, "[t]his is 
likely going to be a very difficult problem with his multiple 
GI surgeries in the past.  I do not really want to use 
zelnorm or Reglan because of his history of multiple 
obstructions."  It was noted that the Veteran was quite 
malnourished and seemed to have anemia of chronic disease.  

In a May 2004 radiology examination report, there is a 
diagnosis of gastroesophageal reflux without hiatal hernia, 
post-surgical changes in the stomach without evidence of 
ulcer or obstruction, normal small bowel without obvious 
obstruction, and dilation of the large bowel/large bowel 
obstruction cannot be completely excluded.  

The Board notes that basis of the July 2006 VA physician's 
negative opinion is that there is no evidence of treatment 
for either of the Veteran's service-connected disabilities in 
the months immediately preceding his death.  However, as 
shown above, there is evidence that the Veteran was both 
experiencing gastrointestinal problems and seeking treatment 
for such problems in the months immediately preceding his 
death.  The July 2006 VA physician stated that the claims 
folder was reviewed thoroughly; however, this evidence 
appears to be significant and needs to be specifically 
addressed.  As such, a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b), to include 
notice of the type of evidence needed to 
establish a disability rating and an 
effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as an 
explanation as to the information or 
evidence needed to establish a claim for 
DIC benefits and service connection for 
the cause of the Veteran's death, as 
outlined by the Court in Hupp.

2.  Send the claims folder to the VA 
gastroenterologist, and ask the physician 
to review the claims file to provide an 
opinion regarding whether it is at least 
as likely as not (ie., a 50 percent or 
better probability) that the Veteran's 
service-connected post gastrectomy 
syndrome and/or complications thereof, or 
hepatitis, materially contributed to or 
hastened the Veteran's death.  The VA 
physician should provide the supporting 
rationale for the opinion, to include a 
discussion of the Licking Memorial 
Hospital records during the months prior 
to the Veteran's death.  The examiner 
should provide a rationale for any 
opinion rendered. 

3.  Then, the RO/AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


